 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into on the 7th
day of November, 2004, by and between DIMON INCORPORATED, a Virginia Corporation
(the “Company”), and BRIAN J. HARKER (the “Executive”).

 

R E C I T A L S

 

The Executive heretofore has served as the Chairman of the Board of Directors of
the Company and has been employed as the Chief Executive Officer of the Company
pursuant to the terms of an Employment Agreement dated January 3, 1997, as
subsequently amended (the “Predecessor Agreement”). The Board of Directors (the
“Board”) of the Company and the Board of Directors of Standard Commercial
Corporation (“Standard”) have deemed it advisable and in the best interest of
their respective shareholders to consummate a business combination. The business
combination will become effective as of the closing of the transactions
described in the Agreement and Plan of Reorganization between the Company and
Standard (the “Effective Date”). The Company has deemed it advisable and in its
best interests to retain the services of the Executive following the Effective
Date. Thus, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company and Chairman of the Company’s Board and the
Executive desires to remain employed by the Company in those capacities.
Furthermore, the Company desires to provide for the Executive certain
disability, death, severance and supplemental retirement benefits in addition to
those provided by the employee benefit plans of the Company. The Company and the
Executive desire to amend and restate the Predecessor Agreement and to provide
for the continued employment of the Executive by the Company pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

 

ARTICLE 1

EMPLOYMENT OF EXECUTIVE

 

Subject to the terms and conditions set forth in this Agreement, the Company
hereby employs the Executive and the Executive hereby accepts such employment
for the period stated in ARTICLE 3 of this Agreement.

 

ARTICLE 2

POSITION, RESPONSIBILITIES AND DUTIES

 

2.1. Position and Responsibilities. During the period beginning on the Effective
Date and ending on the earlier of March 31, 2007, or the last day of the Term
(as defined in Section 3.1), the Executive shall serve as the Chief Executive
Officer of the Company on the conditions herein provided. The Executive shall
provide such executive services in the management of the Company’s business not
inconsistent with his position and the provisions of Section 2.2 as shall be
assigned to him from time to time by the Company’s Board and shall report to the
Board. During the Term (as defined in Section 3.1), the Executive shall serve as
Chairman of the Board.

 



--------------------------------------------------------------------------------

2.2. Duties. In addition to having the responsibilities described in Section
2.1, during the Term, the Executive shall also serve as a director of the
Company (including Chairman of the Board) or as an officer or director of any
subsidiary or affiliate of the Company. During the Term and except for illness,
reasonable vacation periods, and reasonable leaves of absence, the Executive
shall devote his full business time, attention, skill, energies and efforts to
the faithful performance of his duties hereunder and to the business and affairs
of the Company and any subsidiary or affiliate of the Company and shall not
during the Term be employed in any other business activity, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; provided,
however, that (i) with the approval of the Board, the Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board’s judgment, will
not present any conflict of interest with the Company or any of its subsidiaries
or affiliates or divisions, or materially affect the performance of the
Executive’s duties pursuant to this Agreement and (ii) the Executive shall not
be prevented from investing his personal assets in any business which does not
compete with the Company or with any subsidiary or affiliate of the Company,
where the form or manner of such investment will not require substantial
services on the part of the Executive in the operation of the business in which
such investment is made. Notwithstanding the foregoing, the duties of the
Executive shall not be expanded without the Executive’s prior approval.

 

ARTICLE 3

TERM

 

3.1. Term of Employment. The term of the Executive’s employment (the “Term”)
under this Agreement shall commence as of the Effective Date and shall continue
until the earliest to occur of the following dates (the “Termination Date”): (i)
the date of the 2007 annual meeting of the Company’s shareholders (anticipated
to be held in August 2007); (ii) the date of death of the Executive; (iii) the
date coinciding with the end of one hundred eighty (180) days of continuous
“Total Disability” of the Executive (as defined in Section 7.4); (iv) the
specified date of termination under the Notice Exception (as defined in Section
3.2); (v) the date of termination under the Cause Exception (as defined in
Section 3.3) determined pursuant to Section 3.5; or (vi) the date the Executive
terminates his employment for Good Reason (as defined in Section 3.4) determined
pursuant to Section 3.5.

 

3.2. Termination by Giving Notice. If the Company desires to terminate the
Executive’s employment without Cause prior to the expiration of the Term or if
the Executive desires to terminate his employment without Good Reason prior to
the expiration of the Term, such party shall give not less than sixty (60) days’
written notice of such desire to the other party specifying the date of
termination (the “Notice Exception”). Notwithstanding the foregoing, the Notice
Exception shall not be effected by the Company while the Executive is Totally
Disabled as provided in ARTICLE 7.

 

3.3. Termination for Cause; Automatic Termination. Subject to the requirements
of Section 3.5 of this Agreement, the Company shall at all times have the right
to discharge the Executive for Cause. For purposes of this Agreement, the term
“Cause” shall be limited to one or more of the following: (i) the Executive’s
failure or refusal to perform his material duties, responsibilities and
obligations; (ii) any act of fraud, misappropriation of funds, material
dishonesty, theft or embezzlement by the Executive affecting the Company; (iii)
the Executive’s conviction of a felony or a plea of nolo contendre to a felony;
(iv) the Executive’s willful gross

 

-2-



--------------------------------------------------------------------------------

neglect or misconduct resulting in material harm to the Company’s financial
condition or reputation; or (v) the Executive’s breach of his covenants in
ARTICLE 13 (the “Cause Exception”).

 

Notwithstanding the foregoing, if the Company desires to discharge the Executive
for the reason described in subparagraph (i) of this Section 3.3 (a “Policy
Infraction”), it shall give notice to the Executive as provided in Section 3.5
and the Executive shall have thirty (30) days after notice has been given to him
in which to cure the Policy Infraction. If the Policy Infraction is timely cured
by the Executive, the Company’s notice shall become null and void. For purposes
of this Agreement, Cause shall not include the Executive’s Total Disability (as
defined in Section 7.4).

 

3.4. Good Reason. Subject to the requirements of Section 3.5 of this Agreement,
the Executive may terminate his employment at any time for Good Reason (as
defined in this Section 3.4). If the Executive desires to terminate his
employment for Good Reason, he shall give notice to the Company as provided in
Section 3.5. For purposes of this Section 3.4, “Good Reason” shall mean any of
the following:

 

(a) The Executive’s resignation from the Company’s employment on account of the
failure by the Board, prior to April 1, 2007, to reelect or reappoint the
Executive as Chief Executive Officer of the Company, the shareholders’ failure
to elect the Executive to the Board or the failure of the Board, prior to the
date of the 2007 annual meeting of the Company’s shareholders (anticipated to be
held in August 2007), to reelect the Executive as Chairman of the Board and the
Executive then elects to leave the Company’s employment within six (6) months of
such failure to so reelect or reappoint the Executive;

 

(b) The Executive’s resignation from the Company’s employment on account of a
material modification by the Board, prior to April 1, 2007, of the duties,
functions, responsibilities and authority of the Executive as Chief Executive
Officer without his consent within six (6) months of such modification;

 

(c) The Executive’s resignation from the Company’s employment on account of any
material breach of a provision of this Agreement by the Company, which breach is
not cured within thirty (30) days after notice has been given to the Company by
the Executive. Without limiting the generality of the foregoing sentence, the
Company shall be in material breach of its obligations hereunder if, for
example, the Company shall not permit the Executive to exercise such
responsibilities as are consistent with the Executive’s position and are of such
a nature as are usually associated with such offices of a corporation engaged in
substantially the same business as the Company, or the Executive shall at any
time be required to report to anyone other than directly to the Board, or the
Company shall fail to make a payment when due to the Executive;

 

(d) The Executive’s resignation from the Company on account of a reduction,
prior to April 1, 2007, in the Executive’s annual incentive opportunity or on
account of a reduction during the Term in the Executive’s Base Salary or
aggregate benefit levels without his consent within six (6) months of such
reduction; or

 

-3-



--------------------------------------------------------------------------------

(e) The Executive’s resignation from the Company on account of the Company’s
failure to obtain the written assumption of this Agreement in accordance with
ARTICLE 26.

 

Notwithstanding the foregoing, if the Executive desires to terminate his
employment for Good Reason as defined in Section 3.4(c), he shall give notice to
the Company as provided in Section 3.5 and the Company shall have thirty (30)
days after notice has been given to it in which to cure the reason for the
Executive’s desire to terminate his employment for Good Reason. If the reason
for the Executive’s desire to terminate his employment for Good Reason as
defined in Section 3.4(c) is timely cured by the Company, the Executive’s notice
shall become null and void.

 

3.5. Notice of Termination. Any termination by the Company under the Cause
Exception or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto. For purposes of Sections 3.3 and 3.4, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) sets forth the Termination Date. If the Executive’s employment is
terminated by reason of one of the events described in subparagraph (i) of
Section 3.3 or Section 3.4(c), the Termination Date shall be not less than
thirty (30) days nor more than forty-five (45) days after the receipt of the
Notice of Termination by the Executive or the Company. If the Executive’s
employment is terminated by reason of one of the events described in
subparagraphs (ii), (iii), (iv) or (v) of Section 3.3, Section 3.4(a), Section
3.4(b), Section 3.4(d) or Section 3.4(e), the Termination Date shall be not more
than fifteen (15) days after the receipt of the Notice of Termination by the
Executive or the Company.

 

3.6. Rights of Executive Upon Termination of Employment.

 

(a) Following the date the Term expires on account of the Executive’s
resignation with Good Reason or the Company’s exercise of the Notice Exception
or if the Executive remains employed from the Effective Date until March 31,
2007, the rights of the Executive shall be as provided in ARTICLES 4, 5, 6, 9,
10, 12, 13, 14, 15, 16, 18, 24 and 26.

 

(b) Following the date the Term expires on account of the Executive’s death, the
rights of the Executive’s personal representative and designated beneficiary (as
determined pursuant to ARTICLE 16) shall be as provided in ARTICLES 4, 5, 6, 8,
10, 12, 14, 15, 16, 18, 24 and 26.

 

(c) Following the date the Term expires on account of the Executive’s Total
Disability, the rights of the Executive shall be as provided in ARTICLES 4, 5,
6, 7, 9, 10, 12, 13, 14, 15, 16, 18, 24 and 26.

 

(d) Following the date the Term expires on account of the Executive’s exercise
of the Notice Exception before March 31, 2007, the rights of the Executive shall
be as provided in ARTICLES 4, 5, 9, 10, 12, 13, 14, 15, 16, 18, 24 and 26.

 

-4-



--------------------------------------------------------------------------------

(e) Following the date the Term expires on account of the termination of the
Executive for Cause, the Executive shall be entitled to receive his Base Salary
through the Termination Date plus any amounts that the Executive was entitled to
receive through the Termination Date as provided in ARTICLES 5, 10, 14, 15, 16,
18, 24 and 26. If the Term expires on account of the termination of the
Executive for Cause, the Executive shall continue to be subject to the
provisions of ARTICLE 13 and the Executive shall forfeit any rights under annual
incentive, long-term incentive, equity compensation and similar plans or awards
that were not vested on the Termination Date.

 

ARTICLE 4

COMPENSATION

 

4.1. Base Salary. For all services rendered by the Executive during the Term,
including without limitation, services as an executive, officer, director
(except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay the Executive as compensation a base annual salary (the
“Base Salary”), payable in appropriate installments to conform with regular
payroll dates for salaried personnel of the Company. The annual rate of the
Executive’s Base Salary shall be at least $550,000. The Board’s Committee on
Executive Compensation (the “Committee”) shall review the Executive’s
performance on an annual basis and may, in its discretion, increase the
Executive’s Base Salary on account of his performance.

 

4.2. Bonus. As of the date of this Agreement, the Company sponsors for the
benefit of its senior executives the DIMON Management Incentive Plan (the
“MIP”). In addition to the Base Salary provided for in Section 4.1 and the
Deferred Benefit provided for in Section 6.1, the Executive shall be entitled to
such bonus or bonuses, if any, as may be awarded to the Executive from time to
time under the MIP (or any successor or replacement bonus plan or arrangement)
(the “Awarded Bonus”) through the last day of the Term or, if earlier, March 31,
2007. The Awarded Bonus shall be payable in the manner specified in the MIP (or
the successor or replacement bonus plan or arrangement, as the case may be). The
“target” annual bonus under the MIP shall be at least seventy-five percent (75%)
of the Executive’s then-current Base Salary and the maximum annual bonus under
the MIP shall be two hundred percent (200%) of the Executive’s “target” bonus
for the fiscal year.

 

4.3. Special Incentive. In addition to the Base Salary provided for in Section
4.1 and the bonus opportunity provided for in Section 4.2, and for the period
beginning on the Effective Date and ending on March 31, 2007 (the “performance
period”), the Executive shall be entitled to receive a special incentive bonus
(the “Special Incentive”) based on the achievement of objectives in accordance
with Exhibit I to this Agreement. The amount of the Special Incentive payable to
the Executive shall be determined and paid no later than ten (10) days after the
Company’s audited financial statements for the performance period are available
to the Company. If the Term expires prior to March 31, 2007 on account of the
Executive’s resignation with Good Reason or the Company’s exercise of the Notice
Exception, then the Executive’s interest in the Special Incentive shall be
vested with respect a pro rata amount of the Special Incentive as determined by
the Committee. The Executive shall be entitled to receive the Special Incentive,
to the extent earned, if the Term expires on or after March 31, 2007.

 

-5-



--------------------------------------------------------------------------------

4.4. Long-Term Incentive Plans. During the period beginning on the Effective
Date and ending March 31, 2007, the Executive shall be eligible to receive
awards under the Company’s long-term incentive plans as determined by the
Committee in its discretion; provided, however, that the Executive’s level of
participation in such plans shall be consistent with the Executive’s level of
participation in such plans (or any predecessor plans) prior to the Effective
Date. If the Term expires in accordance with clause (i) of Section 3.1 or on
account of the Executive’s resignation with Good Reason, the Executive’s
exercise of the Notice Exception on or after March 31, 2007 or the Company’s
exercise of the Notice Exception, then (i) all restrictions on any restricted or
deferred stock awards outstanding on the Termination Date shall be eliminated,
(ii) all stock options outstanding on the Termination Date with an exercise
price equal to or less than the fair market value of the shares as of the close
of business on the Termination Date shall be immediately vested and shall remain
exercisable for twenty-four (24) months thereafter or until the expiration date
of the option, if sooner; provided, however, that this clause (ii) shall not
apply to options that are intended to be incentive stock options under Section
422 of the Internal Revenue Code of 1986 without the Executive’s consent and
(iii) all stock options outstanding on the Termination Date with an exercise
price greater than the fair market value of the shares as of the close of
business on the Termination Date shall be cancelled as of the close of business
on the Termination Date.

 

ARTICLE 5

REIMBURSEMENT OF EXPENSES, OFFICE AND SECRETARIAL ASSISTANCE

 

The Company recognizes that the Executive will incur, from time to time,
expenses for the benefit of the Company and in furtherance of the Company’s
business, including, but not limited to, expenses for entertainment, travel and
other business expenses consistent with the Company’s past practices. During the
Term and any Compensation Continuance Period (as defined in ARTICLE 12), the
Executive will be reimbursed for his reasonable expenses incurred for the
benefit of the Company in accordance with the general policy of the Company as
adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures. The Company further
agrees to furnish the Executive during the Term and any Compensation Continuance
Period (as defined in ARTICLE 12) with an office and such secretarial assistance
as shall be suitable to the character of the Executive’s position with the
Company and adequate for the performance of his duties hereunder. In the event
of the termination of the Executive’s employment for any reason, the Company
shall reimburse the Executive (or in the event of death, his personal
representative) for expenses incurred by the Executive on behalf of the Company
prior to the Termination Date to the extent such expenses have not been
previously reimbursed by the Company.

 

ARTICLE 6

SPECIAL SUPPLEMENTAL RETIREMENT BENEFIT; SPECIAL HEALTH CARE BENEFIT

 

6.1. Special Early Retirement Benefit. In addition to the other benefits
provided for in this Agreement, upon the expiration of the Term for any reason
described in Section 3.6(a) or if the Executive remains employed from the
Effective Date until March 31, 2007 (regardless of when the Executive terminates
his employment thereafter), the Executive shall be entitled to receive a special
annual early retirement benefit (the “Deferred Benefit”) equal to fifty percent

 

-6-



--------------------------------------------------------------------------------

(50%) of the sum of (a) his Base Salary plus (b) the Executive’s target annual
bonus under Section 4.2 for the year of termination (or for the fiscal year
ending March 31, 2007 if the Termination Date is after March 31, 2007). The
Deferred Benefit shall be payable in approximately equal monthly installments
commencing on the first day of the month next following the date of the 2007
annual meeting of the Company’s shareholders; provided, however, that the
Deferred Benefit shall be payable on the first day of the month next following
the Executive’s resignation from all positions with the Company if such
resignation is effective on or after March 31, 2007. The payment of the Deferred
Benefit shall continue each month thereafter through the month immediately
preceding the month in which the Executive attains age 65 (or would have
attained age 65 in the event of the Executive’s death). The Deferred Benefit
payments shall be paid in accordance with the payroll schedule for salaried
personnel of the Company. The Deferred Benefit shall not reduce the amount of
any benefit payable to the Executive under the Company’s Supplemental Executive
Retirement Plan (the “SERP”) or the amount of any benefit payable to the
Executive under Section 6.3.

 

6.2. Special Health Care Benefit. In addition to the other benefits provided for
in this Agreement, upon the expiration of the Term for any reason described in
Section 3.6(a) or if the Executive remains employed from the Effective Date
until March 31, 2007 (regardless of when the Executive terminates his employment
thereafter), the Executive shall be entitled for the period commencing on the
Termination Date and ending on the date of the Executive’s death (the “Coverage
Period”) to participate in any group health plan or program (whether insured or
self-insured, or any combination thereof) provided by the Company for the
benefit of its active employees (the “Company Plan”). The Company, consistent
with sound business practices, shall use its best efforts to provide the
Executive with coverage for the Executive and his spouse under the Company Plan
during the Coverage Period (and any period thereafter to the extent required by
applicable state and federal law), including, if necessary, amending the
applicable provisions of the Company Plan and negotiating the addition of any
necessary riders to any group health insurance contract. If the amount of the
premium charged for coverage of the Executive and his spouse under the Company
Plan shall exceed the amount of the premium charged an active employee
participating in the Company Plan with respect to coverage under the Company
Plan for the active employee and his spouse (or, the active employee and his
family, in the event the Company Plan does not offer employee and spouse only
coverage) (the “Maximum Premium Charge”), the amount of the premium charged for
coverage of the Executive and his spouse under the Company Plan in excess of the
Maximum Premium Charge shall be paid by the Company. In addition, regardless of
the Executive’s years of service with the Company as of the Termination Date,
the Company shall pay all or any portion of the Maximum Premium Charge with
respect to coverage of the Executive and his spouse to the extent of the highest
premium paid by the Company for other retired executives of the Company. The
portion of the Maximum Premium Charge not paid by the Company, if any, shall be
paid by the Executive. If the amount of premium charged to active employees
participating in the Company Plan with respect to coverage under the Company
Plan for such active employees and their spouses (or families, as the case may
be) varies for each active employee, the Maximum Premium Charge shall be the
average of the premium charged to all active employees participating in the
Company Plan with respect to coverage under the Company Plan for such active
employees and their spouses (or families, as the case may be). In the event the
Company is unable for whatever reason to provide the Executive with coverage
under the Company Plan, the Company, consistent with sound business practices,
shall use its best efforts to provide the Executive with an individual policy of

 

-7-



--------------------------------------------------------------------------------

health insurance providing coverage for the Executive and his spouse (the
“Individual Policy”) during the Coverage Period. If the amount of the premium
charged for the Individual Policy shall exceed the Maximum Premium Charge, the
amount of the premium charged for the Individual Policy in excess of the Maximum
Premium Charge shall be paid by the Company. In addition, regardless of the
Executive’s years of service with the Company as of the Termination Date, the
Company shall pay all of any portion of the Maximum Premium Charge with respect
to the Individual Policy to the extent of the highest premium paid by the
Company for other retired employees under the Company Plan or any individual
plan or policy. The portion of the Maximum Premium Charge with respect to the
Individual Policy not paid by the Company, if any, shall by paid by the
Executive. The coverage to be provided to the Executive pursuant to this Section
6.2 (whether under the Company Plan or the Individual Policy) shall consist of
coverage which, as of the time the coverage is being provided, is identical (or,
with respect to an Individual Policy, substantially identical) to the coverage
provided under the Company Plan to active employees and their dependents.
Notwithstanding the foregoing, the Company shall coordinate coverage for the
Executive under this Section 6.2 with any applicable federal or state government
programs (e.g., Medicare or Medicaid) when the Executive is eligible to begin
receiving benefits under such program. Any premiums required to be paid for
coverage of the Executive under such government programs shall be paid by the
Executive.

 

6.3. Special Supplemental Retirement Benefit. The Executive shall be entitled to
receive the benefit described in this Section 6.3 upon the expiration of the
Term for any reason described in Section 3.6(a) or if the Executive remains
employed from the Effective Date until March 31, 2007 (regardless of when the
Executive terminates his employment thereafter), or if the Executive’s
employment ends on account of death or Total Disability. The benefit described
in this Section 6.3 is equal to the amount that would be payable to the
Executive under the Company’s Supplemental Executive Retirement Plan (the
“SERP”) as in effect on the Effective Date, except that:

 

(a) For purposes of determining the amount payable under this Section 6.3, the
Executive’s Years of Service (as defined in the SERP) shall be deemed to be the
greater of twenty (20) or the Executive’s actual Years of Service.

 

(b) For purposes of determining the amount payable under this Section 6.3, the
Executive’s age on the Termination Date shall be deemed to be the greater of
sixty (60) or the Executive’s actual age.

 

(c) For purposes of determining the amount payable under this Section 6.3, the
Executive’s “Compensation” shall be determined as follows:

 

(i) If the Termination Date is on or before March 31, 2006, the Executive’s
“Compensation” shall be the sum of the Executive’s current Base Salary plus his
target annual bonus for the fiscal year ending March 31, 2006.

 

(ii) If the Termination Date is after March 31, 2006 but before March 31, 2007,
the Executive’s “Compensation” shall be the sum of the Executive’s current Base
Salary plus the greater of (x) the average of the Executive’s target annual
bonuses for the fiscal years ending March 31, 2006 and

 

-8-



--------------------------------------------------------------------------------

March 31, 2007 or (y) the Executive’s actual bonus for the fiscal year ending
March 31, 2006.

 

(iii) If the Termination Date is on or after March 31, 2007, the Executive’s
“Compensation” shall be the sum of the Executive’s current Base Salary plus the
greater of (x) the average of the Executive’s target annual bonuses for the
fiscal years ending March 31, 2006 and March 31, 2007 or (y) the average of the
Executive’s actual annual bonuses for the fiscal years ending March 31, 2006 and
March 31, 2007.

 

The Executive’s “Compensation” shall not include any amount of the Special
Incentive paid under Section 4.3. For purposes of determining the amount payable
under this Section 6.3, the Executive’s “Credited Compensation” is one-half of
the amount determined under (i), (ii) or (iii) above, as applicable.

 

(d) The Executive shall not be subject to Section 4.03 of the SERP but his right
to continued payment of the benefit described in this Section 6.3 and the SERP
shall instead be subject to compliance with the provisions of Section 13.3
(without regard to the three year limitation in item (i) of Section 13.3).

 

(e) The Executive’s benefit under this Section 6.3 and the SERP shall not be
subject to reduction as provided in Section 7.01 of the SERP but shall instead
be subject to ARTICLE 14.

 

(f) For purposes of determining the amount payable under this Section 6.3 or the
SERP, the “Offset Amount” shall not include the Deferred Benefit payable under
Section 6.1 or the Executive’s benefit under this Section 6.3.

 

Exhibit II to this Agreement illustrates the calculation of the benefit payable
to the Executive and his Surviving Spouse under this Section 6.3.

 

The benefit described in this Section 6.3 shall be payable at such time and in
such form as provided in the SERP (as in effect on the Effective Date) but shall
be reduced, but not below zero, by any benefit that the Executive actually
receives under the SERP. The Executive’s Surviving Spouse (as defined in the
SERP) (as in effect on the Effective Date) shall be entitled to benefits under
this Section 6.3 as provided in the SERP (as in effect on the Effective Date)
and as expressly modified in this Section 6.3. For purposes of this Section 6.3,
no amendment, modification or termination of the SERP after the Effective Date
shall affect the benefit payable under this Section 6.3 without the consent of
the Executive or his Surviving Spouse, as applicable, in accordance with ARTICLE
30.

 

ARTICLE 7

DISABILITY BENEFITS

 

7.1. Commencement of Total Disability. If the Executive suffers a “Total
Disability” (as defined in Section 7.4) during the Term he shall be deemed
totally disabled (“Totally Disabled”) for purposes of this Agreement as of the
date such Total Disability commenced.

 

-9-



--------------------------------------------------------------------------------

7.2. Benefits Payable Upon Total Disability. In the event of the Total
Disability of the Executive, the Company shall continue to pay the Executive his
Base Salary during the Disability Period (as defined in this Section 7.2);
provided, however, that if the Term shall otherwise expire during the Disability
Period pursuant to the provisions of ARTICLE 3, the Company shall cease paying
the Executive his Base Salary under this Section 7.2 as of the Termination Date,
and the remaining provisions of this Agreement shall apply. In the event that
the Executive’s Total Disability continues for a period of one hundred eighty
(180) days (measured from the date the Executive became Totally Disabled), the
Term shall automatically expire, as provided in Section 3.1, at the end of such
one hundred eighty day period (the “Disability Period”). If the Term shall
expire on account of the Executive’s Total Disability, the Company shall pay to
the Executive an annual disability benefit (the “Disability Benefit”) equal to
fifty percent (50%) of his Base Salary. The annual disability benefit shall be
payable to the Executive for five (5) years in approximately equal monthly
installments on the first day of each calendar month commencing with the
calendar month next following the month in which the Term expires on account of
the Executive’s Total Disability and continuing for fifty-nine (59) consecutive
calendar months thereafter. The Disability Benefit payments shall be paid in
accordance with the payroll schedule for salaried personnel of the Company. The
benefit payable under this Section 7.2 shall not be reduced by any benefit
payable under the SERP, any long-term disability insurance policy or plan
maintained by the Company or any payments made under this Agreement.

 

7.3. Cessation of Disability. Notwithstanding the provisions of Section 7.2, if
prior to the end of the Disability Period, the Executive’s Total Disability
shall have ceased under the definition of Total Disability set forth in Section
7.4 and he shall have commenced to perform his regular duties hereunder, the
following special provisions shall apply: (i) this Agreement shall continue in
full force and effect (except as otherwise provided in ARTICLE 3); and (ii) the
Executive shall be entitled to resume his employment under this Agreement and to
receive thereafter compensation in accordance with ARTICLE 4 as though he had
not been Totally Disabled; provided, however, that unless the Executive shall
perform his regular duties hereunder for a continuous period of at least sixty
(60) days following a period of Total Disability before he again becomes Totally
Disabled, he shall not be entitled to start a new Disability Period, but instead
must continue under the remaining portion of the original Disability Period. In
this event, the resumption of the original Disability Period shall commence on
the date such Total Disability resumed.

 

7.4. Definition of Total Disability. For purposes of this Agreement, “Total
Disability” shall mean the permanent and total inability, by reason of physical
or mental infirmity, or both, of the Executive to perform his regular and
customary duties with the Company in a satisfactory manner. The total and
irrevocable loss of the sight of both eyes, or of the use of both hands, or of
both feet, or of one hand and one foot, or of speech or hearing shall be
considered Total Disability. The determination of the existence or nonexistence
of Total Disability shall be made by the Board, pursuant to a medical
examination by a medical doctor licensed to practice medicine in the
Commonwealth of Virginia selected or approved by the Board.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 8

DEATH BENEFIT

 

Upon the expiration of the Term on account of the Executive’s death, the Company
shall pay to the Executive’s designated beneficiary (as determined pursuant to
ARTICLE 16) an annual death benefit (the “Death Benefit”) equal to twenty-five
percent (25%) of the Executive’s Base Salary. The Death Benefit shall be payable
to the Executive’s designated beneficiary for four (4) years in approximately
equal monthly installments on the first day of each calendar month commencing
with the calendar month next following the month in which the Term expires on
account of the Executive’s death and continuing for forty-seven (47) consecutive
calendar months thereafter.

 

ARTICLE 9

DEATH FOLLOWING COMMENCEMENT OF PAYMENTS

 

If (i) the Term expires under circumstances entitling the Executive to receive
payments pursuant to Section 6.1 or ARTICLES 7 or 12, or the Executive remains
employed from the Effective Date until March 31, 2007 (regardless of when the
Executive terminates his employment thereafter) and (ii) the Executive dies
prior to receiving any or all of the payments, monthly installments or benefits
to which he is due hereunder (including, for the avoidance of doubt, amounts
payable under Sections 4.2, 4.3 and 4.4), then such remaining payments, monthly
installments or benefits shall be payable to his designated beneficiary (as
determined pursuant to ARTICLE 16).

 

ARTICLE 10

OTHER EMPLOYEE BENEFITS

 

During the Term the Executive shall be entitled to participate in any and all
retirement, health, disability, life insurance, long-term disability insurance,
nonqualified deferred compensation and tax-qualified retirement plans or any
other plans or benefits offered by the Company to its employees or executives
generally, if and to the extent the Executive is eligible to participate in
accordance with the terms and provisions of any such plan or benefit program.
During the Term, the Company shall continue to pay premiums on the life
insurance policy on the Executive’s life under the Company’s split-dollar life
insurance program and, if the Term expires for any reason described in Section
3.6(a) or if the Executive remains employed from the Effective Date until March
31, 2007 (regardless of when the Executive terminates his employment
thereafter), the Company shall continue to pay such premiums until such time as
the policy is “paid up” and no additional premium payments are required. Except
as provided in the preceding sentence, nothing in this ARTICLE 10 is intended,
or shall be construed, to require the Company to institute any particular plan,
program or benefit. Benefits payable pursuant to this Agreement shall be in
addition to benefits payable to the Executive under all other employee benefit
plans or programs of the Company.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 11

VACATION AND SICK LEAVE

 

The Executive shall be entitled to four weeks of vacation and reasonable periods
of sick leave during each calendar year in accordance with established Company
policy. The Executive shall continue to receive his Base Salary during the time
of his vacation and sick leave.

 

ARTICLE 12

TERMINATION COMPENSATION

 

12.1. Monthly Compensation. Upon the expiration of the Term for any reason, the
Executive shall be entitled to continue to receive his Base Salary through the
last day of the month in which the Termination Date occurs (the “Termination
Month”).

 

12.2. Compensation Continuance. In addition to the compensation provided for in
Section 12.1, upon the termination of the Executive’s employment by the
Company’s exercise of the Notice Exception or by the Executive for Good Reason,
the Executive (or in the event of his subsequent death, his designated
beneficiary) shall be entitled to continue to receive during the remainder of
the period beginning on the last day of the Termination Month and ending on
March 31, 2007 (the “Compensation Continuance Period”), (i) the Base Salary that
he would have received pursuant to Section 4.1 during the Compensation
Continuance Period if the Term had not expired, and (ii) the target bonus (if
any) that he would have received pursuant to Section 4.2 during the Compensation
Continuance Period if the Term had not expired. In the event of the Executive’s
death during the Compensation Continuance Period, the Executive’s designated
beneficiary (as determined pursuant to ARTICLE 16) shall be entitled to receive
payments under this Section 12.2 during the remainder of the Compensation
Continuance Period. During the Compensation Continuance Period or, if longer,
twenty-four (24) months following the Termination Date, the Executive shall,
subject to the provisions of ARTICLE 6, continue to participate in all employee
welfare benefit plans or programs of the Company (as described in ARTICLE 10);
provided, however, that if the Company is unable for whatever reason to provide
the Executive with coverage under one or more such plans then (i) the Company,
consistent with sound business practices, shall use its best efforts to provide
the Executive with an individual policy or policies of insurance providing such
coverage and (ii) any premium charged for such individual policy or policies, to
the extent it exceeds the cost of providing coverage under the Company plan or
plans, shall be paid by the Company.

 

See ARTICLE 6 for additional benefits the Executive may be entitled to receive
following receipt of the compensation provided for in this ARTICLE 12.

 

ARTICLE 13

POST-TERMINATION OBLIGATIONS

 

All payments and benefits to the Executive under this Agreement shall be subject
to the Executive’s compliance with the following provisions during the Term and
following the termination of the Executive’s employment:

 

13.1. Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company

 

-12-



--------------------------------------------------------------------------------

in connection with any litigation in which it is, or may become, a party, and
which arises out of facts and circumstances known to the Executive. The Company
shall promptly reimburse the Executive for his out-of-pocket expenses incurred
in connection with the fulfillment of his obligations under this Section 13.1.

 

13.2. Confidential Information. The Executive shall not disclose or reveal to
any unauthorized person any trade secret or other confidential information
relating to the Company, its subsidiaries or affiliates, or to any businesses
operated by them, and the Executive confirms that such information constitutes
the exclusive property of the Company; provided, however, that the foregoing
shall not prohibit the Executive from disclosing such information to the extent
necessary or desirable in connection with obtaining financing for the Company
(or furnishing such information under any agreements, documents or instruments
under which such financing may have been obtained) or otherwise disclosing such
information to third parties or governmental agencies in furtherance of the
interests of the Company; or as may be required by law.

 

13.3. Noncompetition. The Executive shall not: (i) during his employment by the
Company and for the three-year period following the expiration of the Term,
without the prior written consent of the Company, engage directly or indirectly,
as a licensee, owner, manager, consultant, officer, employee, director, investor
or otherwise, in any business in competition with the Company; or (ii) usurp for
his own benefit any corporate opportunity under consideration by the Company
during his employment, unless the Company shall have finally decided not to take
advantage of such corporate opportunity. The restrictions of part (i) of this
Section 13.3 shall not apply if the employment of the Executive is terminated by
the Company’s exercise of the Notice Exception or by the Executive for Good
Reason, and shall further not apply to a passive investment by the Executive
constituting ownership of less than five percent (5%) of the equity of any
entity engaged in any business described in part (i) of this Section 13.3. The
Executive acknowledges that the possible restrictions on his activities which
may occur as a result of his performance of his obligations under this Section
13.3 are required for the reasonable protection of the Company.

 

13.4. Nonsolicitation. During the Term and for the one-year period following the
expiration of the Term, the Executive will not recruit or solicit any employee
of the Company to leave the Company to work with or for Executive or for any
other person or business by whom Executive is employed. During the Term and for
the one-year period following the expiration of the Term, the Executive will not
recruit or solicit any customers or vendors of the Company to become customers
or vendors of any business entity that competes with any of the businesses owned
or operated by, or under common ownership with, the Company.

 

13.5. Nondisparagement. The Executive shall not make any statements that
denigrate or disparage the Company, its employees or its Board to the media or
financial analysts. The Company, the Board and the Company’s employees shall not
make any statements that denigrate or disparage the Executive to the media or
financial analysts.

 

13.6. Return of Company Property. All records, files, drawings, documents,
models, equipment and the like relating to the business of the Company that the
Executive prepared or used or came in contact with during the Executive’s
employment by the Company shall be and remain the sole property of the Company
and the Executive warrants that as of the termination of

 

-13-



--------------------------------------------------------------------------------

the Executive’s employment all such property will be returned to the Company and
that the Executive will not retain any such property. In addition, upon
termination of his employment hereunder the Executive agrees to turn over to the
Company all documents (including without limitation paper documents, audiotapes,
videotapes and other recording media, as well as all copies and transcripts
thereof) that contain matters of or relating to trade secrets, confidential
information, etc. of the Company.

 

13.7. Failure to Comply. In the event that the Executive shall fail to comply
with any provision of this ARTICLE 13, and such failure shall continue for ten
(10) days following delivery of notice thereof by the Company to the Executive,
all rights hereunder of the Executive and any person claiming under or through
him shall thereupon terminate and no person shall be entitled thereafter to
receive any payments or benefits hereunder (except for benefits under employee
benefit plans or programs as provided in ARTICLE 10 which have been earned or
otherwise fixed or determined to be payable prior to such termination). In
addition to the foregoing, in the event of a breach or threatened breach by the
Executive of the provisions of this ARTICLE 13, the Company shall have and may
exercise any and all other rights and remedies available to the Company at law
or otherwise, including but not limited to obtaining an injunction from a court
of competent jurisdiction enjoining and restraining the Executive from
committing such violation, and the Executive hereby consents to the issuance of
such injunction.

 

ARTICLE 14

ADDITIONAL PAYMENTS BY COMPANY

 

14.1. Gross-Up Payment. This Section 14.1 applies if (i) any amount required to
be paid or distributed to the Executive pursuant to this Agreement and any other
amounts otherwise required to be paid or distributed to the Executive by the
Company shall constitute a parachute payment within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), (ii) the
aggregate of such parachute payments shall cause the Executive to be subject to
the excise tax on excess parachute payments under Section 4999 of the Code (the
“Excise Tax”), or any successor or similar provision thereof and (iii) the total
of all such parachute payments equals or exceeds one hundred ten percent (110%)
of the amount that could be paid to the Executive without the Executive
incurring an Excise Tax liability. In that event the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
the Executive shall receive after the payment of any Excise Tax and any Excise
Tax or other taxes on the Gross-Up Payment, shall equal the amount which he
would have received if the Excise Tax had not been imposed. The Gross-Up Payment
shall be the sum of the following:

 

(a) The rate of the Excise Tax multiplied by the amount of the excess parachute
payments;

 

(b) Any federal income tax, social security tax, unemployment tax or Excise Tax
imposed upon the Executive as a result of the Gross-Up Payment required to be
made under this ARTICLE 14; and

 

(c) Any state income or other tax imposed upon the Executive as a result of the
Gross-Up Payment required to be made under this ARTICLE 14.

 

-14-



--------------------------------------------------------------------------------

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation for individuals in the calendar year in which the Excise
Tax is required to be paid. In addition, the Executive shall be deemed to pay
state income taxes at a rate determined in accordance with the following
formula:

 

( 1 - (highest marginal rate of federal income taxation for individuals)) x
(highest marginal rate of Virginia income taxes for individuals in the calendar
year in which the Excise Tax is required to be paid).

 

In the event the Executive is subject to the provisions of Section 68 of the
Code, the combined federal and state income tax rate determined above shall be
adjusted to reflect any loss in the federal deduction for state income taxes on
the Gross-Up Payment.

 

The Gross-Up Payment shall be made not later than the fifth (5th) day, or as
soon thereafter as the Company deems practicable, following the date the
Executive becomes subject to payment of the Excise Tax; provided, however, that
if the amount of such payment cannot be finally determined on or before such
day, the Company shall pay to the Executive on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payment
and shall pay the remainder of such payment (together with interest at the rate
provided under Section 1274(b)(2)(B) of the Code) as soon as the amount can be
determined but no later than the thirtieth (30th) day after the date the
Executive becomes subject to the payment of the Excise Tax. In the event the
amount of the estimated payment exceeds the amount subsequently determined to
have been due, to the extent permitted by applicable law, such excess shall
constitute a loan by the Company to the Executive, payable on the fifth (5th)
day after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

In the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time the Gross-Up Payment is made,
the Executive shall repay to the Company at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax, federal and state taxes imposed on the Gross-Up
Payment being repaid by the Executive, if such repayment results in a reduction
in Excise Tax and/or a federal or state tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-Up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest payable with respect to
such excess) at the time that the amount of such excess is finally determined.

 

14.2. Reduction in Parachute Payments. This Section 14.2 applies if (i) any
amount required to be paid or distributed to the Executive pursuant to this
Agreement and any other amounts required to be paid or distributed to the
Executive by the Company shall constitute a parachute payment within the meaning
of Section 280G of the Code, (ii) the aggregate of such parachute payments shall
cause the Executive to be subject to the Excise Tax and (iii) the total of

 

-15-



--------------------------------------------------------------------------------

such parachute payments is less than one hundred ten percent (110%) of the
amount that could be paid to the Executive without the Executive incurring an
Excise Tax liability. In that event, such payments shall be reduced to the
maximum amount that may be paid without subjecting the Executive to the Excise
Tax.

 

ARTICLE 15

ATTORNEYS’ FEES

 

In the event that the Executive incurs any attorneys’ fees in connection with
entering into this Agreement or in protecting or enforcing his rights under this
Agreement or under any employee benefit plans or programs sponsored by the
Company in which the Executive is a participant, the Company shall reimburse the
Executive for such reasonable attorneys’ fees and for any other reasonable
expenses related thereto unless, in the case of an action instituted by the
Executive, the Executive is acting in bad faith. Such reimbursement shall be
made within thirty (30) days following final resolution of the dispute or
occurrence giving rise to such fees and expenses.

 

ARTICLE 16

BENEFICIARY

 

The Executive shall name one or more primary beneficiaries and one or more
contingent beneficiaries, who shall be entitled to receive any death benefit
payable under ARTICLE 8 or any benefits payable under ARTICLE 9 due to the
Executive’s death following commencement of payments under Section 6.1 or
ARTICLES 7 or 12, which beneficiary or beneficiaries shall be subject to change
from time to time by notice in writing to the Board. A beneficiary may be a
trust, an individual or the Executive’s estate. If the Executive fails to
designate a beneficiary, primary or contingent, then and in such event, such
benefit shall be paid to the surviving spouse of the Executive or, if he shall
leave no surviving spouse, then to the Executive’s estate. If a named
beneficiary entitled to receive any death benefit is not living or in existence
at the death of the Executive or dies prior to asserting a written claim for any
such death benefit, then and in any such event, such death benefit shall be paid
to the other primary beneficiary or beneficiaries named by the Executive who
shall then be living or in existence, if any, otherwise to the contingent
beneficiary or beneficiaries named by the Executive who shall then be living or
in existence, if any; but if there are no primary or contingent beneficiaries
then living or in existence, such benefit shall be paid to the surviving spouse
of the Executive or, if he shall leave no surviving spouse, then to the
Executive’s estate. If a named beneficiary is receiving or is entitled to
receive payments of any such death benefit and dies before receiving all of the
payments due him, any remaining benefits shall be paid to the other primary
beneficiary or beneficiaries named by the Executive who shall then be living or
in existence, if any, otherwise to the contingent beneficiary or beneficiaries
named by the Executive who shall then be living or in existence, if any; but if
there are no primary or contingent beneficiaries then living or in existence,
the balance shall be paid to the estate of the beneficiary who was last
receiving the payments.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 17

DECISIONS BY COMPANY; FACILITY OF PAYMENT

 

Any powers granted to the Board hereunder may be exercised by a committee,
appointed by the Board, and such committee, if appointed, shall have general
responsibility for the administration and interpretation of this Agreement;
provided, however, that any action by the Company to terminate the Executive’s
employment under the Notice Exception or for Cause or to enforce (or assert the
Executive’s violation of) the provisions of ARTICLE 13 shall be taken only
pursuant to a resolution adopted by a majority of the members of the Board (and
not a committee or other delegate of the Board) at a duly held meeting of the
Board. Subject to and to the extent not inconsistent with the provisions of
ARTICLE 16, if the Board or the committee shall find that any person to whom any
amount is or was payable hereunder is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then the Board or the
committee, if it so elects, may direct that any payment due him or his estate
(unless a prior claim therefore has been made by a duly appointed legal
representative) or any part thereof be paid or applied for the benefit of such
person or to or for the benefit of his spouse, children or other dependents, an
institution maintaining or having custody of such person, any other person
deemed by the Board or committee to be a proper recipient on behalf of such
person otherwise entitled to payment, or any of them, in such manner and
proportion as the Board or committee may deem proper. Any such payment shall be
in complete discharge of the liability of the Company therefor.

 

ARTICLE 18

INDEMNIFICATION

 

The Company shall indemnify the Executive during his employment and thereafter
to the maximum extent permitted by applicable law from any and all liability of
the Executive arising out of, or in connection with, his employment by the
Company or membership on the Board; provided, that in no event shall such
indemnity of the Executive at any time during the period of his employment by
the Company be less than the maximum indemnity provided by the Company at any
time during such period to any other officer or director under any
indemnification insurance policy or the bylaws or charter of the Company or by
agreement.

 

ARTICLE 19

SOURCE OF PAYMENTS; NO TRUST

 

The obligations of the Company to make payments hereunder shall constitute a
liability of the Company to the Executive. Such payments shall be from the
general funds of the Company, and the Company shall not be required to establish
or maintain any special or separate fund, or otherwise to segregate assets to
assure that such payments shall be made, and neither the Executive nor his
designated beneficiary shall have any interest in any particular asset of the
Company by reason of its obligations hereunder. Nothing contained in this
Agreement shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Company and the Executive or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 20

SEVERABILITY

 

All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid in an arbitration under Section 24.2,
this Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

 

ARTICLE 21

ASSIGNMENT PROHIBITED

 

This Agreement is personal to each of the parties hereto, and neither party may
assign nor delegate any of his or its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
nothing in this ARTICLE 21 shall preclude (i) the Executive from designating a
beneficiary to receive any benefit payable under this Agreement upon his death
or (ii) the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.

 

ARTICLE 22

NO ATTACHMENT

 

Except as otherwise provided in this Agreement or required by applicable law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.

 

ARTICLE 23

HEADINGS

 

The headings of articles, paragraphs and sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

ARTICLE 24

GOVERNING LAW; ARBITRATION

 

24.1. Governing Law. The parties intend that this Agreement and the performance
hereunder and all proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the Commonwealth of Virginia and that in
any proceeding that may be brought arising out of, in connection with, or by
reason of this Agreement, the laws of the Commonwealth of Virginia shall be
applicable and shall govern to the exclusion of the laws of any other forum.

 

24.2. Arbitration. Any dispute arising out of, in connection with or by reason
of this Agreement, including the breach, termination, interpretation or validity
thereof shall be finally resolved by arbitration in accordance with the CPR
Institute for Dispute Resolution Rules for Non-Administered Arbitration as in
effect on the Effective Date, by three arbitrators of whom each party shall
select one and the third to be selected by the two party-designated arbitrators.

 

-18-



--------------------------------------------------------------------------------

Prior to the first presentation to the panel of arbitrators each party shall
submit to the arbitrators and the other party a written statement setting forth
that party’s position with respect to the issue or issues being arbitrated and
the correct interpretation of this Agreement, the correct resolution of the
issues and the amount, if any, that the party claims should be paid under this
Agreement with respect to such issue or issues. At the conclusion of the
arbitration the panel shall approve the position of one of the parties and the
interpretation, resolution or the amount, if any, to be paid in accordance with
that party’s written statement. Except as provided in the two preceding
sentences, the arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. § § 10-16. Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. The place of arbitration shall
be in the city in which the Company’s principal executive office is located.

 

ARTICLE 25

BINDING EFFECT

 

This Agreement shall be binding upon, and inure to the benefit of, the Executive
and his heirs, executors, administrators and legal representatives and the
Company and its permitted successors and assigns.

 

ARTICLE 26

MERGER OR CONSOLIDATION

 

The Company will not consolidate or merge into or with another corporation, or
transfer all or substantially all of its assets to another corporation (the
“Successor Corporation”) unless the Successor Corporation shall assume this
Agreement, and upon such assumption, the Executive and the Successor Corporation
shall become obligated to perform the terms and conditions of this Agreement.

 

ARTICLE 27

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

ARTICLE 28

ENTIRE AGREEMENT

 

This Agreement expresses the whole and entire agreement between the parties with
reference to the employment of the Executive and, as of the Effective Date,
supersedes and replaces any prior employment agreement (including the
Predecessor Agreement), understanding or arrangement (whether written or oral)
between the Company and the Executive. Each of the parties hereto has relied on
his or its own judgment in entering into this Agreement.

 

ARTICLE 29

NOTICES

 

All notices, requests and other communications to any party under this Agreement
shall be in writing (including telefacsimile transmission or similar writing)
and shall be given to such

 

-19-



--------------------------------------------------------------------------------

party at its address or telefacsimile number set forth below or such other
address or telefacsimile number as such party may hereafter specify for the
purpose by notice to the other party:

 

  (a) If to the Executive:

 

Brian J. Harker

c/o DIMON Incorporated

512 Bridge Street

P.O. Box 681

Danville, Virginia 24543-0681

 

  (b) If to the Company:

 

DIMON Incorporated

512 Bridge Street

P.O. Box 681

Danville, Virginia 24543-0681

Fax Number: (804) 791-0180

 

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 29.

 

ARTICLE 30

MODIFICATION OF AGREEMENT

 

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. No evidence of any waiver or modification
shall be offered or received in evidence at any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The parties
further agree that the provisions of this ARTICLE 30 may not be waived except as
herein set forth.

 

ARTICLE 31

TAXES

 

To the extent required by applicable law, the Company shall deduct and withhold
all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by law to be withheld from
any payments made pursuant to the terms of this Agreement.

 

ARTICLE 32

RECITALS

 

The Recitals to this Agreement are incorporated herein and shall constitute an
integral part of this Agreement.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 33

EFFECT OF PRIOR AGREEMENTS

 

This agreement expresses the whole and entire agreement between the parties with
reference to the employment of the Executive and supersedes and replaces as of
the Effective Date any prior employment agreement (including the Predecessor
Agreement), understanding or arrangement (whether written or oral) between the
Company and the Executive. Each of the parties hereto has relied on his or its
own judgment in entering into this Agreement.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

EXECUTIVE

   

/s/ Brian J. Harker

  (SEAL)

Brian J. Harker

   

WITNESS:

   

/s/ James A. Cooley

   

DIMON INCORPORATED

   

By:

 

/s/ James A. Cooley

       

Name: James A. Cooley

       

Title: Senior Vice President-Chief Financial Officer

   

Attest:

   

/s/ Thomas C. Parrish

   

Secretary/Asst. Secretary

   

 

-22-



--------------------------------------------------------------------------------

 

Exhibit I

 

Special Long-Term Incentive

Section 4.3

 

Objective

 

  • Establish a significant special incentive opportunity for achieving targeted
cumulative earnings per share and specific projected savings over initial
two-year period following completion of the transaction

 

Rationale

 

  • Encourage executives to work together to post the desired transaction
results

 

  • Rewards for achieving cumulative EPS and savings targets which should be
reflected in increased shareholder value

 

  • Rewards aligned with long-term transaction objectives vs. a “getting the
deal done” bonus

 

Participants

 

  • Chairman of the Board/Chief Executive Officer and President/Chief Operating
Officer

 

  • Others selected by CEO and President, and approved by Compensation Committee

 

-23-



--------------------------------------------------------------------------------

Measurement/Objective

 

  • Goal of two-year (4/1/05 - 3/31/07) cumulative earnings per share of $(*)
and total cash cost reductions, specifically targeted as a resulting benefit of
the transaction, of $(**) million

 

  - 75% of the incentive payout is based on cumulative EPS

 

  - 25% of the incentive payout is based on cumulative cost reductions

 

Awards/Payout

 

  • COB/CEO and President/COO each eligible to receive a cash award of up to
$1,100,000 for achieving cumulative targeted results in the performance period
(fiscal years 2006 and 2007)

 

  - Achieving cumulative EPS over the period of $(*) earns a cash bonus of
$825,000

 

  •• Achievement of a minimum cumulative EPS of $(70% of *) results in minimum
payout of $200,000; scaled payouts between minimum achievement level and target

 

  - Achieving targeted cash cost reduction synergies of $(**) million earns a
cash bonus of $275,000

 

  •• Achievement of $(75% of **) million of targeted savings results in minimum
payout of $100,000; scaled payouts between minimum and target

--------------------------------------------------------------------------------

* Within 60 days following the Effective Time, the Executive Compensation
Committee of the Board of Directors of the Company as constituted immediately
following the Effective Time, in its sole discretion but after consultation with
the Chairman of the Board/Chief Executive Officer and President/Chief Operating
Officer, shall prescribe the cumulative EPS target for the performance period.

 

** Within 60 days following the Effective Time, the Executive Compensation
Committee of the Board of Directors of the Company as constituted immediately
following the Effective Time, in its sole discretion but after consultation with
the Chairman of the Board/Chief Executive Officer and President/Chief Operating
Officer, shall prescribe the specific types and amounts of cost reductions to be
achieved during the performance period.

 

-24-



--------------------------------------------------------------------------------

 

Exhibit II

 

ILLUSTRATION OF SECTION 6.3 BENEFIT

 

Section 6.3 provides for the payment of a benefit under the formula and terms of
the SERP (as in effect on the Effective Date). However, Section 6.3 prescribes
special rules for the application of the SERP benefit formula.

 

The special rules include the following:

 

The Executive shall be deemed to be at least age 60 and have at least 20 years
service. This means that the Executive is deemed to have met the SERP vesting
requirement for purposes of the Section 6.3 benefit.

 

There are special rules for determining the Executive’s “Compensation” for
applying the SERP formula. The compensation taken into account under Section 6.3
depends on when the Executive’s employment ends.

 

Example #1

 

Assume the Executive’s employment ends on March 31, 2006. Assume, too, that his
Base Salary for FYE March 31, 2006 was $550,000 and his target annual bonus for
that year was $412,500.

 

For purposes of Section 6.3 the Executive’s “Compensation” is $962,500.

 

The Executive’s “Credited Compensation” under the SERP formula, and the benefit
payable under Section 6.3 prior to the offset for other benefit payments, is
$481,250 per year (payable at age 65 in equal monthly installments for life).

 

The “Offset Amount” reduces the Section 6.3 benefit as follows:

 

$ 481,250  

(Section 6.3 Benefit Before Offset)

- 12,438  

(Cash Balance Plan Benefit)

- 33,058  

(Profit Sharing Account)

- 0  

(SERP (because not vested))

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $ 435,754  

(Net Amount Payable under Section 6.3)

 

The Offset Amounts will be payable under the respective plans.

 

Example #2

 

Assume the Executive’s employment ends on January 31, 2007. Assume, too, that
his Base Salary on that date was $550,000. Assume further that his target annual
bonus for FYE March 31, 2006 was $412,500 and his target annual bonus for FYE
March 31, 2007 was $495,000. Finally, assume that his FYE March 31, 2006 bonus
was $425,000.

 

For purposes of Section 6.3, the Executive’s “Compensation” is $1,003,750
($550,000 plus the greater of (i) ($412,500 + $495,000) ÷ 2 or (ii) $425,000).

 



--------------------------------------------------------------------------------

The Executive’s “Credited Compensation” under the SERP formula, and the benefit
payable under Section 6.3 prior to the offset for other benefit payments, is
$501,875 per year (payable at age 65 in equal monthly installments for life).

 

The “Offset Amount” reduces the Section 6.3 benefit as follows:

 

$ 501,875  

(Section 6.3 Benefit Before Offset)

- 13,459  

(Cash Balance Plan Benefit)

- 33,058  

(Profit Sharing Account)

- 0  

(SERP (because not vested))

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $ 455,358  

(Net Amount Payable under Section 6.3)

 

The Offset Amounts will be payable under the respective plans.

 

Example #3

 

Assume the Executive’s employment ends on the date of the annual meeting in
2007. Assume that his Base Salary on that date was $550,000. Assume, too that
his target annual bonuses for FYE March 31, 2006 and March 31, 2007 were
$412,500 and $495,000, respectively. Assume, further, that his actual bonuses
for those years were $425,000 and $500,000, respectively.

 

The Executive’s “Compensation” for purposes of Section 6.3 is $1,012,500
($550,000 plus the greater of (i) ($412,500 + $495,000) ÷ 2 or (ii) ($425,000 +
$500,000 ÷ 2).

 

The Executive’s “Credited Compensation” under the SERP formula, and the benefit
payable under Section 6.3 prior to the offset for other benefit payments, is
$506,250 per year (payable at age 65 in equal monthly installments for life).

 

The “Offset Amount” reduces the Section 6.3 benefit as follows:

 

$ 506,250  

(Section 6.3 Benefit Before Offset)

- 14,788  

(Cash Balance Plan Benefit)

- 33,058  

(Profit Sharing Account)

- 0  

(SERP (because not vested))

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $ 458,404  

(Net Amount Payable under Section 6.3)

 

The Offset Amounts will be payable under the respective plans.

 

In each example the Offset Amount is the estimated amount payable under the
respective plans in the form of a 50% joint and survivor annuity and assuming
that those payments start at age 65, the date that the Section 6.3 benefit
commences. The actual benefit under each plan will be actuarially adjusted to
reflect payment in a different form or with a different commencement date.

 